Case 1:18-cr-00088-SPW Document 65 Filed 01/25/19 Page 1 of 3

FILED

JAN 25 2018

Clerk, U $ District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-88-BLG-SPW-2
Plaintiff,
VS. ORDER
STEVEN AMUNDSON
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Continue Sentencing (Doc. 64),
and good cause being shown,

IT IS HEREBY ORDERED that sentencing currently scheduled for February
21, 2019 at 2:30 p.m., is VACATED and reset to commence on Wednesday, April
17, 2019 at 2:30 p.m. in the James F. Battin U.S. Courthouse, Billings, Montana.

IT IS FURTHER ORDERED that,

1, Counsel shall attempt in good faith to resolve disputes over any

material in the presentence report. Unresolved objections to be relied upon at
Case 1:18-cr-00088-SPW Document 65 Filed 01/25/19 Page 2 of 3

sentencing shall be presented to the probation officer on or before March 13, 2019.
U.S.S.G. §6A1.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

2. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before March 27,
2019

3. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before April 3, 2019. Absent good
cause shown, sentencing memoranda and supporting documents filed after April 3,
2019 will not be considered in addressing sentencing issues. Failure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

4. Responses to sentencing memoranda shall be filed on or before April
10, 2019.
5. Reply briefs will not be accepted for filing in sentencing matters.

9. The Court will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6A1.3.
10. All parties that intend to have witnesses testify at sentencing shall give

notice to this Court ten (10) days prior to the sentencing date.
Case 1:18-cr-00088-SPW Document 65 Filed 01/25/19 Page 3 of 3

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this ofS day of January, 2019.

7 tb,

U.S. DISTRICT JUDGE
